Title: To James Madison from Edward Coles, 20 July 1819
From: Coles, Edward
To: Madison, James



Edwardsville, State of Illinois—8 miles East of the mouth of the Missouri river
My dear SirJuly 20. 1819.
As you and Mrs. M. were so kind as to say, at the moment of parting, that you would be gratified in hearing from me, of my safe arrival in this Country, and how I was employing myself in it, I take up my pen to comply with a request not less flattering to me than kind in you both.
As I expected, when I left you, I overtook my people the day before they reached Brownsville in Pennsylvania, at which place I purchased two large flat Boats, or Ohio arks, on board of which I put our horses, waggon and selves, and having chained the Boats together, I pushed off and commenced floating down the river, taking myself the stations of Pilot and Captain, or rather I should say of Commodore of my Boats. A son of Gen: Green of Culpepper, on his first visit to the West, was the only person with me on board, except my Negroes, who being, as you know, mountaineers were at first excessively awkward in the use of oars. We floated day and night, except when compelled to go ashore by high and head winds. There being a full tide in the river, the weather fine, and laying in from time to time a good store of provisions, we had quite an agreeable voyage down to Louisville, where we arrived the 9th day from Pittsburg; but having been detained about 24 hours by winds, and in visiting Gen: Taylor and other friends on the way, we were in fact but 8 days floating. This is considered a quick voyage in those great unwieldy family Boats. At Louisville we got rid of our Boats, and commenced our journey by land to this place. Being extremely anxious to comply with the promise I had given the Govt. to be here by a given time, I hurried on a head and left my Negroes to make the best of their way after me. Owing to the very wet spring, a great portion of this flat Country was under water, and most of the little streams were overflowing their banks, and could only be crossed by swiming or ferrying. This rendered this part of the journey very disagreeable, even to me who was on horseback, but to those in the waggon or on foot it was inconceivably bad. A few days after my arrival here I purchased an excellent tract of land, situated about three miles from this, ¾ of which Prairie, the rest timber land, on which there was a few acres enclosed, and a deserted log cabin. On the 17 of May, the day after the arrival of my Negroes, I commenced ploughing up the Prairie, and spliting rails to fence it; and continued breaking prairie, and planting corn, until the first week in July. The consequence was that the corn was in some places 5 feet high, while in others it was not yet up. I have planted between 12 and 15 acres in corn for each horse I have worked. This I am sure you will consider good work, when you reflect how late I commenced, and that my horses were exhausted by a long and fatiguing journey; and that the Prairie was so tough & hard that it required my whole team to pull one plough. I am now employed in mowing hay from the prairie, and fallowing it to seed wheat this autumn. I live in town, where I attend to the duties of my office in the morning, & almost every evening go out to superintend my farm. I employ no white person, but leave the whole to my Negroes, who I am gratified in saying behave themselves remarkably well since I have liberated them. I hire and employ on my farm about one half of them, the others hire themselves in this place and its neighbourhood. As a reward for their past services, and a stimulus to their future exertions, I have given to each one, male and female, who has reached the age of three or four and twenty, one hundred and sixty acres of Land. And to the young ones I have given Books, promised to pay for teaching them, and premiums to those that learn to read and write.
The situation of Register of the Land office of this place, which the President has lately thought fit to confer upon me, has not since I entered on the duties of it more than paid for feeding my horse. Next month there is to be a public sale of Lands here, when it is thought the profits of the Office will be considerable. If it should not become soon much more valuable than it is at present, I shall certainly resign it this fall. But whether I do or not, you may expect to see me in January next; as I am determined to make a visit to the Eastward, and to spend a great part of the winter with my friends in Virginia. I am already looking forward with impatience to the time of my departure, and to the pleasures I shall enjoy in their Society—among whom, you know, you and Mrs. M. stand among the first. Present my affectionate regards to Mrs. M. and tell her I shall expect her to comply with her promise, long since made, to assist me in getting a wife; for that I am more than ever convinced that it will not do to live in this solitary Country without a help mate. Present me also to Payne, to whom I would write but for his having so often neglected my letters, and violated his promises to write me. Wishing you health, happiness, and long life, and every blessing here and hereafter, I am most truly, sincerely and affectionately your friend
Edward Coles
